Citation Nr: 1451472	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 30 percent for residuals of left thumb/wrist fracture.

3.  Entitlement to a rating in excess of 10 percent for a left foot disability.

4.  Entitlement to a temporary total (convalescence) rating for a right ankle/foot disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to July 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record found that these matters are not ready for appellate disposition because of an outstanding hearing request by the Veteran.  In his June 2012 VA Form-9, substantive appeal, the Veteran had requested a videoconference hearing before the Board.  The record does not show that this request was honored.  In correspondence received at the Board in September 2014, the Veteran stated "This letter also can be made as a formal request for a Video Conference to be held for all of my Appeals listed in the system.  This request was put in initially when I filled out the form 9 however; DVA does not have this documented."  

The Veteran is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because Board videoconference hearings are scheduled by the AOJ, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  Copies of the notification the date, time, and place to report should be provided to the Veteran and his representative and associated with the record.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

